I regret that I find myself in disagreement with the majority opinion as prepared by Mr. Justice CHAPMAN. It proceeds on the theory that the petitioner has shown penance for the wrong he committed and having done so, to require restitution as a condition to reinstatement as an attorney would be too harsh and severe and would close the door against him.
The salient facts in the case are that in December, 1930, petitioner was on motion of the State Attorney as provided in Section 4172, Compiled General Laws of 1927, suspended from the practice of law for one year and until such time as he should fully discharge an indebtedness of $9,018.49 due Florine Brandon, also known as Evelyn Osborne. Florine Brandon was an orphan girl under ten years of age and received this money as a bequest from her grandfather. Petitioner was counsel for the guardian of Florine Brandon whom he induced to turn her money over to him without any security. He invested it in a real estate *Page 865 
project which turned out to be worthless. Both the procurement of the money and the investment were in clear violation of the law. No part of these funds or the interest thereon have ever been returned, hence the proceeding for disbarment against the petitioner.
At the time petitioner made his application for reinstatement, eleven years after he misappropriated his ward's money, he approached her and requested that he be released from his obligation on payment of $500. His offer was declined but she was at the time a young lady in college, was pressed for funds to complete her education, and after some haggling over the matter, she agreed to take a cash payment of $1000 and a deed to some property which was appraised at $400 and give him a release. In other words, on account of her financial embarrassment brought on by petitioner's wrong, and pressure on the part of petitioner, she felt impelled to accept $1400 for a claim that at reasonable interest amounted to $15,000 to $18,000, out of which she was required to pay the cost of removing her disability of non age.
In J. Carl Lambdin v. State of Florida, decided June 16, 1942, not yet reported, this Court approved the doctrine that the practice of law was affected with a public interest, that the relation of attorney and client was one of trust and confidence and that members of the Bar were nothing more than trustees of the public to execute this important trust. We also called attention to a standard of rectitude that attorneys would do well to pattern their conduct by as well as the brand of fidelity due by them to the State, to client, and the profession in their professional relations. *Page 866 
The majority opinion treats petitioner's wrong as a personal or private one. If the doctrine of the Lambdin case is sound, I think he is guilty of a public wrong that should not be satisfied in the manner proposed. It is comparable in its main aspects to a crime that the courts are not authorized to compose. If petitioner had been clerk in a grocery store and had appropriated its funds in the manner he did his ward's, he would have been prosecuted for embezzlement; if he had been cashier in a bank he would have been fired and prosecuted for misappropriating its funds; if he had been a tax collector, he would have been subject to suspension by the governor and if he had been a member of the legislature or the judiciary and had committed such an offense, he would have been subject to impeachment.
Public confidence in the bar demands equally as high standard of rectitude on the part of its members as it does of its officers, clerks, and cashiers. They are officers of the Court clothed with a public trust no less sacred than that vested in political officers and when abused, they should not be let off by the mere pronouncement that they are sorry for their wrong. In this case, petitioner does not proffer at any time to make good to the one he has defrauded but appears rather to think that he should be relieved from making restitution. Petitioner's ward was just as effectively deprived of her substance as if she had been robbed at the point of a gun. Whether done by hip pocket tactics or drawing room etiquette makes little difference to the one whose property is taken. The point is both methods are reprehensible and should receive just condemnation regardless of who is the perpetrator. *Page 867 
As a trustee of public trust, I don't know of any more sacred obligation that a lawyer can assume than that of safeguarding the morals and property of minor children, nor do I know of any obligation that exacts of him a higher degree of fidelity that it be faithfully executed. If such a trust can be undertaken and then abused in the manner that it was in this case and the miscreant whitewashed and relieved as he proposes, then the public can expect nothing in the way of security when property is placed in the custody of a member of the Bar. When its members "walk out" on the public in this manner, it would hardly take more to plant the seed of skepticism as to its integrity.
I do not think petitioner exemplified the slightest degree of penance for his wrong. For the eleven years of his suspension so far as the record discloses, he did not pay her a dime, exemplified no concern about her, and when he sought a release from her, his whole attitude was to drive the hardest bargain possible. I fail to find one element of the spirit of compromise or a promise of restitution in the future though it is asserted that he had an income of $1800 per year and house rent free during his suspension. He could have at least inquired about her and have thrown her some "chips and whetstones." I know of no better evidence of penitence than some form of restitution. It is sound in law, sound in morals, and sound in theology. It is highly commended in all these areas and to hold that it would be too harsh to require it under the facts in this case is in my judgment wide the mark of the standard of integrity that the public has a right to repose in the bar. *Page 868 
Aside from the matter of restitution and penance, I question the advisability of restoring petitioner to the practice of law. The law is very specific in the manner in which the funds of minors should be invested and protected. Section 5893, et seq., Compiled General Laws of 1927. I know of no authority for a trustee appropriating them in the manner done here. Petitioner was charged with knowledge of this, yet in the face of that knowledge, he deliberately violated the law and debased the trust imposed in him. It is no answer to say that others were doing it. Petitioner was charged with superior knowledge and his conduct not only destroyed the estate of a minor that he was under oath to safeguard but it had all the earmarks of embezzlement. For the sake of argument, eliminate every other consideration and say that he used bad judgment. I say that if this is a fair sample of his judgment, he should not be permitted to practice law.
The lawyer occupies the most strategic position in our social structure. He is the dominant factor in making, interpreting, and in executing the law. No public or private business runs without his counsel. The head of every corporation, political board and bureau has a lawyer at its beck and call. He is the guardian of minors, incompetents, and lunatics. He writes our wills and directs the management of our estates after we are dead. Some phase of every business transaction of any consequence requires the advice of a lawyer. We lean on him in trouble and in fact there is hardly an aspect of daily routine that at some time does not come under his scrutiny. Such is the way of a free democracy but when the trust imposed in the bar is flouted in the manner that it *Page 869 
was in this case, it is utter folly to think that a way will not be found to direct the business of the public through other channels. The bar as a class is the victim of such abuses and the great majority of it is intolerant of them. I think their effort to uphold correct professional standards should be upheld.
Public confidence in the bar will rise in proportion to the standard of rectitude it imposes on itself and certainly that standard must be in proportion to the responsibility it undertakes. Those who fail to rise to it should not be permitted to practice. I think the court below failed to sense this and that his recommendation to reinstate petitioner should be overruled and the petition denied. I think the fidelity of the bar to the public requires this.
I therefore dissent from the majority opinion. I am authorized to say that Mr. Justice WHITFIELD concurs in this dissent.
WHITFIELD, J., concurs.